MILLER, Justice
(concurring in part and dissenting in part).
Although I fully agree with the majority on issues I and III, I respectfully dissent on issue II.
*926I agree with the majority that the trial court had the authority to “spread out” the arrearage payments on a monthly basis. I suggest, however, that the trial court abused its discretion in fixing the amount required. Bruning v. Jeffries, 422 N.W.2d 579 (S.D.1988).
The arrearages amounted to $3,442.55. Additionally, there was delinquent support due from May 1986 to September 1987, at the rate of $135 per month, totalling some $2,295.00. Thus, in order to pay the total arrearages of $5,737.55 (not to mention interest), it would take nearly twenty-four years, and the child will then be age twenty-eight.
Considering all of the facts, I conclude that the trial court erred in not requiring a larger monthly payment. The sum of $20.00 per month equates to less than 67 cents per day! What can you buy a child for that amount, in these times, when milk costs over $2.00 a gallon and bread over $1.00 per loaf?
Father has been neglectful in supporting his child. I believe that the trial court compounds this neglect by allowing him to pay such a miniscule amount.